DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ELISE MARVIN,
                                 Appellant,

                                     v.

                         BRETT H. MARVIN,
                             Appellee.

                              No. 4D14-2665

                              [March 18, 2015]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; David E. French, Judge; L.T. Case
No. 502013DR001537XXXXSB.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellant/cross-appellee.

   Michael D. Cirullo, Jr., of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, Joshua K. Friedman and Jason A. Brodie of Brodie &
Friedman, P.A., Boca Raton, for appellee/cross-appellant.

PER CURIAM.

    Affirmed without prejudice. Pedraja v. Garcia, 667 So. 2d 461, 462
(Fla. 4th DCA 1996) (Temporary relief awards “are among the areas
where trial judges have the very broadest discretion, which appellate
courts are very reluctant to interfere with except under the most
compelling of circumstances.”). The parties may present these issues,
including the request for retroactive support, for consideration by the
trial court in any final order or judgment.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.